GILLESPIE, Chief Justice:
Mississippi State Highway Commission appealed from a judgment of the Circuit Court of Marshall County in an eminent domain proceeding prosecuted by the Commission against S. B. Gresham and John C. Dunlap (landowners). The assignments of error involved the weight of the evidence offered by the landowners on the question of damages and the question whether the verdict is excessive. This case was previously before the Court on a motion to docket and dismiss the appeal and thereafter, on a motion to reinstate. Mississippi State Highway Commission v. Gresham, 323 So.2d 100 (Miss.1975). On the former appearance of this case, this Court held that the motion for a new trial was not timely filed.
In a long line of cases, this Court has repeatedly held that an assignment of error in this Court that the verdict of the jury was excessive or that the evidence did not support the jury’s finding will not be considered by this Court where no timely motion for a new trial was made in the trial court. T. G. Blackwell Chevrolet Co. v. Eshee, 261 So.2d 481 (Miss.1972); West Bros., Inc. v. Barefield, 239 Miss. 530, 124 So.2d 474 (1960).
AFFIRMED.
PATTERSON and INZER, P. JJ., and ROBERTSON, SUGG, WALKER, BROOM, and LEE, JJ., concur.
SMITH, J., took no part.